Slip Op. 02-85

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
FAG ITALIA, S.p.A., FAG BEARINGS CORP., :
SKF USA INC. and SKF INDUSTRIE S.p.A., :
                                        :
               Plaintiffs and           :
               Defendant-Intervenors,   :
                                        :
          v.                            :     Consol. Court No.
                                        :     97-11-01984
UNITED STATES,                          :
                                        :
               Defendant,               :
                                        :
               and                      :
                                        :
THE TORRINGTON COMPANY,                 :
                                        :
               Defendant-Intervenor     :
               and Plaintiff.           :
________________________________________:

                              ORDER

     This matter comes before the Court pursuant to the decision

(May 24, 2002) of the Court of Appeals for the Federal Circuit

(“CAFC”) in FAG Italia, S.p.A. v. United States, 291 F.3d 806 (Fed.

Cir. 2002), vacating in part the judgment of this Court in FAG

Italia, S.p.A. v. United States, Slip Op. 00-82, 2000 Ct. Intl.

Trade LEXIS 83 (CIT 1999).


     Specifically, in accordance with the precedent set by the CAFC

in SKF USA Inc. v. United States, 263 F.3d 1369 (Fed. Cir. 2001),

the CAFC held that this case shall be remanded to Commerce for

explanation “why [Commerce] uses a different definition of ‘foreign

like product’ for price-based calculations for normal value than
Consol. Court No. 97-11-01984                                  Page 2


[Commerce] does for calculations of constructed value.”          FAG

Italia, S.p.A., 291 F.3d at 808.   Accordingly, it is hereby


     ORDERED that this case is remanded to Commerce to provide the

necessary explanations; and it is further


     ORDERED that the remand results are due within ninety (90)

days of the date that this order is entered.     Any responses or

comments are due within thirty (30) days thereafter.   Any rebuttal

comments are due within fifteen (15) days after the date the

responses or comments are due.




                                    ______________________________
                                         NICHOLAS TSOUCALAS
                                            SENIOR JUDGE

Dated:    August 7, 2002
          New York, New York